                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

SANDRA MILLER,                   )
                                 )
    Plaintiff,                   )
                                 )
v.                               )                           No. 4:18-cv-76-SKL
                                 )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                               MEMORANDUM AND ORDER

       Plaintiff Sandra Miller (“Plaintiff”) brought this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c) seeking judicial review of the final decision of the Commissioner of Social Security

(“Commissioner” or “Defendant”) denying her disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). Each party has moved for judgment [Docs. 15 & 19], and

filed supporting briefs [Docs. 16 & 20]. For the reasons stated below: (1) Plaintiff’s motion for

summary judgment [Doc. 15] will be DENIED; (2) the Commissioner’s motion for summary

judgment [Doc. 19] will be GRANTED; and (3) the decision of the Commissioner will be

AFFIRMED.

I.     ADMINISTRATIVE PROCEEDINGS

       According to the administrative record [Doc. 11 (“Tr.”)], Plaintiff filed her applications for

DIB and SSI on October 20, 2015, alleging disability beginning October 5, 2013. Plaintiff’s claims

were denied initially and on reconsideration at the agency level. Plaintiff requested a hearing

before an administrative law judge (“ALJ”), which was held on September 6, 2017, in

Chattanooga, Tennessee. On January 31, 2018, the ALJ found Plaintiff was not under a disability
as defined in the Social Security Act at any time from the alleged onset date through the date of

the decision.

         The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. Plaintiff timely filed the instant action.

II.      FACTUAL BACKGROUND

         A.     Education and Employment Background

         Plaintiff was born August 23, 1959 (Tr. 188). She has at least a high school education, and

is able to communicate in English. She has past relevant work as a janitor and as a quality control

inspector, both of which are considered semi-skilled occupations in the Dictionary of Occupational

Titles1 (“DOT”). The janitor occupation is considered a medium exertional level job in the DOT,

and the quality control inspector occupation is considered a light exertional level job.

         B.     Medical Records

         In her Disability Report, Plaintiff alleged disability due to anxiety, depression, and a

bulging disc (Tr. 272). While there is no need to summarize the medical records herein, the

relevant records have been reviewed.

         C.     Hearing Testimony

         At the hearing before the ALJ on September 6, 2017, Plaintiff and a vocational expert

(“VE”) testified. Plaintiff was represented by counsel at the hearing. The Court has carefully

reviewed the transcript of the hearing (Tr. 27-52).




1
    Available at: www.oalj.dol.gov/LIBDOT.HTM.
                                             2
III.   ELIGIBILITY AND THE ALJ’S FINDINGS

       A.      Eligibility

       “The Social Security Act defines a disability as the ‘inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.’” Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x 637, 646 (6th

Cir. 2013) (quoting 42 U.S.C. § 423(d)(1)(A)); see also Parks v. Soc. Sec. Admin., 413 F. App’x

856, 862 (6th Cir. 2011) (quoting 42 U.S.C. § 423(d)(1)(A)). A claimant is disabled “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to do

his previous work, but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Parks, 413 F. App’x

at 862 (quoting 42 U.S.C. § 423(d)(2)(A)).           The Social Security Administration (“SSA”)

determines eligibility for disability benefits by following a five-step process. 20 C.F.R. §

404.1520(a)(4)(i-v). The five-step process provides:

            1) If the claimant is doing substantial gainful activity, the claimant is
               not disabled.

            2) If the claimant does not have a severe medically determinable
               physical or mental impairment—i.e., an impairment that
               significantly limits his or her physical or mental ability to do basic
               work activities—the claimant is not disabled.

            3) If the claimant has a severe impairment(s) that meets or equals one
               of the listings in Appendix 1 to Subpart P of the regulations and
               meets the duration requirement, the claimant is disabled.

            4) If the claimant’s impairment does not prevent him or her from doing
               his or her past relevant work, the claimant is not disabled.



                                                 3
             5) If the claimant can make an adjustment to other work, the claimant
                is not disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citations omitted). The

claimant bears the burden to show the extent of his impairments, but at step five, the Commissioner

bears the burden to show that, notwithstanding those impairments, there are jobs the claimant is

capable of performing. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512-13 (6th Cir. 2010)

(citations omitted).

        B.        The ALJ’s Findings

        At step one of the five-step process, the ALJ found Plaintiff had not engaged in substantial

gainful activity since the alleged onset date, October 5, 2013, although she had performed a limited

amount of work as a cashier in 2016. At step two, the ALJ found Plaintiff had the following severe

impairments: (1) lumbar spine L5-S1 multi-level spondylosis with hypertrophy, (2) L4-5 grade 2

anterolisthesis     with   degenerative    disc   disease,   (3)   depressive/bipolar     disorder,   (4)

anxiety/obsessive-compulsive disorder. At step three, the ALJ found Plaintiff did not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

        Next, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the following additional

restrictions:

                 She is unable to climb ladders, ropes, or scaffolds.

                 She can only occasionally kneel, crouch, crawl, or stoop, but she can
                  frequently climb ramps and stairs, and she has an unlimited ability
                  to balance.

                 She should avoid concentrated exposure to hazards.
                                                    4
               She is capable of only occasional, casual, work-related contact with
                the public, co-workers, and supervisors. She can respond
                appropriately to supervisors and co-workers, when the contact is
                work-related and casual.

               She can deal with only occasional routine workplace changes, and
                she can tolerate only non-confrontational supportive supervision.

(Tr. 18). At step four, the ALJ found Plaintiff remained capable of performing her past relevant

work as a quality control inspector.

       These findings led to the ALJ’s determination that Plaintiff was not under a disability as

defined in the Social Security Act at any time between the alleged onset date and the date of the

decision.

IV.    ANALYSIS

       Plaintiff argues the ALJ erred in his assessment of the opinions offered by the two

consultative examiners (“CEs”) in this case: Jerry N. Campbell, Jr., Psy.D., who performed a

psychological consultative examination; and Terrence Leveck, M.D., who performed a physical

consultative examination. Plaintiff contends the error is harmful because these opinions support a

sedentary exertional level RFC (or less). Given Plaintiff’s age, education, and work history, a

sedentary RFC would mean Plaintiff is unable to perform her past work, and further that she

qualifies as automatically disabled under the Medical-Vocational Rules in Appendix 2 to Subpart

P of 20 C.F.R. Part 404.

       A.       Standard of Review

       A court must affirm the Commissioner’s decision unless it rests on an incorrect legal

standard or is unsupported by substantial evidence. 42 U.S.C. § 405(g); McClanahan v. Comm’r

of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citations omitted). The United States Supreme
                                                 5
Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever the meaning

of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not high.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial evidence

“means—and means only—‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Id. (citing Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); see

also McClanahan, 474 F.3d at 833. Furthermore, the evidence must be “substantial” in light of

the record as a whole, “tak[ing] into account whatever in the record fairly detracts from its weight.”

Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984) (citations omitted).

       If there is substantial evidence to support the Commissioner’s findings, they should be

affirmed, even if the court might have decided facts differently, or if substantial evidence would

also have supported other findings. Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996) (citations

omitted); Ross v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971) (citation omitted). The court may

not re-weigh evidence, resolve conflicts in evidence, or decide questions of credibility. Garner,

745 F.2d at 387. The substantial evidence standard allows considerable latitude to administrative

decision makers because it presupposes “there is a ‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” McClanahan, 474 F.3d at 833

(quoting Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001)).

       The court may consider any evidence in the record, regardless of whether it has been cited

by the ALJ. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may

not, however, consider any evidence which was not before the ALJ for purposes of substantial

evidence review. Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Furthermore, the court is

under no obligation to scour the record for errors not identified by the claimant, Howington v.


                                                   6
Astrue, No. 2:08-CV-189, 2009 WL 2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that

assignments of error not made by claimant were waived), and arguments not raised and supported

in more than a perfunctory manner may be deemed waived, Woods v. Comm’r of Soc. Sec., No.

1:08-CV-651, 2009 WL 3153153, at *7 (W.D. Mich. Sept. 29, 2009) (citing McPherson v. Kelsey,

125 F.3d 989, 995-96 (6th Cir. 1997)) (noting that conclusory claims of error without further

argument or authority may be considered waived).

       B.      CE Opinions Generally

       In considering a claim of disability, “the ALJ evaluates all relevant medical and other

evidence and considers what weight” to assign to medical opinions from treating sources,

examining sources, and nonexamining Disability Determination Services (“DDS”) consultants,

who simply review a claimant’s medical record. See Eslinger v. Comm’r of Soc. Sec., 476 F.

App’x 618, 621 (6th Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(3)). The regulations establish a

hierarchy for these opinions, with treating source opinions at the top, followed by the CEs, then

the nonexamining DDS consultants.

       A medical opinion from a treating source must be given controlling weight if it “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and “not

inconsistent with the other substantial evidence” in the record.2 20 C.F.R. §§ 404.1527; 416.927;


2
  The treating physician rule has been abrogated as to claims filed on or after March 27, 2017. See
20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary weight,
including controlling weight, to any medical opinion(s) . . . including those from your medical
sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.
Reg. 5844-01, 2017 WL 168819, at *5852-57 (Jan. 18, 2017). The new regulations eliminate the
term “treating source,” as well as what is customarily known as the treating source or treating
physician rule. As Plaintiff’s application was filed before March 27, 2017, the treating physician
rule would apply, see 20 C.F.R. §§ 404.1527 & 416.927; however, there are no treating source
opinions in this case.
                                                 7
see also Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citation omitted).

When an ALJ “give[s] a treating source’s opinion less than controlling weight, she must give ‘good

reasons’ for doing so that are sufficiently specific to make clear to any subsequent reviewers the

weight given to the treating physician’s opinion and the reasons for that weight.” Morr v. Comm’r

of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (citations omitted). The stated reasons must

be supported by the evidence in the record. Gayheart, 710 F.3d at 376 (citing Social Security

Ruling (“SSR”) 96-2p, 1996 WL 374188, at *5 (SSA July 2, 1996)). If a treating-source opinion

is not given controlling weight, the ALJ must weigh the opinion based on all relevant factors set

forth in the regulations, including the nature and length of the relationship, the specialization of

the medical source, the consistency and supportability of the opinion, and other factors. Id. (citing

20 C.F.R. § 404.1527(c)(2)-(6)).

       The opinions of consulting and nonexamining medical sources, however, are not subject

to the treating physician rule. See e.g., Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 274-75

(6th Cir. 2015). That is, they are not entitled to “any special degree of deference.” Jagdeo v.

Berryhill, No. 3:17-CV-469-TWP-DCP, 2019 WL 1119363, at *10 (E.D. Tenn. Feb. 19, 2019)

(citing Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994)), report and recommendation adopted,

2019 WL 119642 (E.D. Tenn. Mar. 11, 2019). The ALJ must “evaluate” these opinions, and in

doing so, must consider the relevant factors in 20 C.F.R. §§ 404.1527(c) & 416.927(c), the same

factors used to analyze the opinion of a treating physician. And, while the ALJ is not required to

give “good reasons” for the weight they assign to a CE opinion, there must be “evidence in the

record from which the Court can conclude that the ALJ performed the evaluation of such

opinions . . . .” Lutz v. Comm’r of Soc. Sec., No. 2:14-cv-725, 2015 WL 1927779, at *8 (S.D. Ohio


                                                 8
Apr. 28, 2015), report and recommendation adopted, 2015 WL 1927779 (S.D. Ohio Sept. 15,

2015); see also Perry v. Comm’r of Soc. Sec., 501 F. App’x 425, 426 (6th Cir. 2012) (citations

omitted) (ALJ is not required to “‘give good reasons’ for the weight he assigns opinions from

physicians who . . . have examined but not treated a claimant.”).

       Regarding Dr. Campbell, the ALJ wrote:

                       Jerry Campbell, Psy.D., consultatively examined the
               claimant in April of 2016, and assessed the claimant with a
               persistent depressive disorder, a generalized anxiety disorder (GAD)
               with panic attacks, and a history of alcohol abuse in full-sustained
               remission. The claimant complained of anxiety, daily panic attacks,
               and almost daily crying spells. The claimant stated she had never
               had any periods of inpatient hospitalization for mental health
               problems, and had never seen a mental health professional for
               outpatient treatment. The claimant exhibited only slight depression,
               slight anxiety, good hygiene, appropriate attire, intact orientation,
               good eye contact, normal speech, coherent understandable
               responses, clear logical thought processes, intact memory functions,
               an ability to follow instructions, average intelligence, and a good
               capacity for abstract thinking as well as understanding. The
               claimant denied having suicidal/homicidal ideations or
               hallucinations. Dr. Campbell did not detect any signs of delusions.
               Of note, Dr. Campbell observed the claimant possessed a normal
               gait and stature, and only mildly impaired short-term memory
               functions as well as concentration. Dr. Campbell opined the
               claimant had marked limitations in adaptation, to which the
               undersigned accords some weight, since it is not fully consistent
               with the majority of the medical evidence, and appears too
               restrictive (Exhibit 2F).

(Tr. 20 (emphasis added)).

       Regarding Dr. Leveck, the ALJ wrote:

                      Terrence Leveck, M.D., consultatively evaluated the
               claimant in April of 2016, and diagnosed the claimant with
               musculoskeletal back pain along with grade 2 L5-S1 anterolisthesis,
               and decreased ranges of low back motions. Dr. Leveck noted the
               claimant did not use any assistive devices. The claimant
               demonstrated normal grip as well as pinch strength, only mild low
                                                9
               back pain with SLR, full ranges of extremity motions, full cervical
               spin movements, intact fine motor functions, and a normal
               station/gait. Dr. Leveck observed the claimant was able to walk on
               her heels and toes, to do a tandem gait, to stand independently on
               both lower extremit[ies] with merely mild difficulty, and to move
               between the chair and the table readily. Notably, Dr. Leveck also
               reported the claimant possessed normal speech, a normal mental
               status, and a normal mood. Dr. Leveck determined [t]he claimant
               was able to stand/walk/sit eight of eight hours, with the need to
               take five-minute breaks every thirty minutes, and to lift/carry
               ten pounds occasionally. The undersigned assigns some weight
               to Dr. Leveck’s medical opinions, since [they are] not completely
               consistent with Dr. Leveck’s exam results or with the medical
               evidence as a whole (Exhibit 3F).

(Tr. 20 (emphasis added)).

       First, two points that apply to Plaintiff’s arguments concerning both CEs: Plaintiff contends

the ALJ erred by not providing “good reasons” for declining to defer completely to the CE opinions

[Doc. 16 at Page ID # 438-39]. This argument is not well-taken because, as explained above, the

CEs are not considered treating sources. Therefore, the ALJ was not required to provide “good

reasons” for his decision not to adopt their opinions. See Smith v. Comm’r of Soc. Sec., 482 F.3d

873, 875-76 (6th Cir. 2007) (“the SSA requires ALJs to give reasons for only treating sources.”

(emphasis in original)).

       Plaintiff also takes the position that the CEs are “Agency physicians,” who are “deemed

under the regulations to have expertise in the evaluation of disability in general, and in particular

with respect to Social Security’s programs.” [Doc. 16 at Page ID # 441 (citing 20 C.F.R. §

404.1527(e)(2)(i))]. Plaintiff overstates the role of the CE, at least in this particular case. The

SSA might pay for the services of a CE, but a CE is not necessarily an employee of the SSA or the

State DDS. See 20 C.F.R. §§ 404.1519 (“A consultative examination is a physical or mental

examination or test purchased for you at our request and expense from a treating source or another
                                                 10
medical source, including a pediatrician when appropriate.”); 404.1519q (“Physicians and

psychologists who do review work for us will not perform consultative examinations for us without

our prior approval.”). Moreover, while the regulations provide that “medical sources who perform

consultative examinations will have a good understanding of [the] disability programs and their

evidentiary requirements,” that does not mean CEs are “deemed experts” in disability programs,

as Plaintiff contends. In addition, 20 C.F.R. § 404.1527(e)(2)(i), which Plaintiff cites in support

of this argument, refers to “opinions of nonexamining sources.”3 The Court notes the ALJ

properly cited to the nonexamining DDS consultants’ expertise when weighing their opinions (Tr.

21).

          C.    Psychological CE - Dr. Campbell

          Turning next to the issues specifically concerning Dr. Campbell, who performed a

psychological consultative exam, the ALJ noted the nature of the relationship, and the ALJ

identified Dr. Campbell as a Doctor of Psychology (Psy.D.). This covers two of the factors in 20

C.F.R. §§ 404.1527(c) & 416.927(c), the nature of the relationship and any specialization of the

source.




3
  Subpart (e)(2)(i), and the language contained therein which Plaintiff relies on, have been
eliminated from the most recent versions of 20 C.F.R. §§ 404.1527 & 416.927 (Evaluating opinion
evidence for claims filed before March 27, 2017). The new version became effective March 27,
2017, well before the ALJ’s decision. It removes the “expertise” language Plaintiff cites. A
medical source’s familiarity with “disability programs and their evidentiary requirements” is still
relevant when an ALJ weighs that source’s opinion; however, no sources are “deemed experts,”
and program familiarity can be considered, regardless of the source of the familiarity, and
regardless of whether the medical source examines, treats, or simply reviews the records of the
claimant. 20 C.F.R. §§ 404.1527(c)(6); 416.927(c)(6).

                                                11
       The ALJ also considered the consistency factor, particularly with regard to Dr. Campbell’s

opinion that Plaintiff “shows evidence of a marked impairment in her ability to adapt to change

due to her anxiety attacks.” (Tr. 313). The ALJ assigned this opinion only “some weight,” finding

“it is not fully consistent with the majority of the medical evidence, and appears too restrictive.”

(Tr. 20). Plaintiff attacks the ALJ’s consideration of this factor, arguing the ALJ made “highly

selective references to the record,” which Plaintiff contends “are not a sufficient basis to reject the

undisputed opinions” of Dr. Campbell. Plaintiff’s argument is not well-taken.

       For one, the only piece of evidence Plaintiff cites as an example of key evidence the ALJ

overlooked is her “daily anxiety attacks.” [Doc. 16 at Page ID # 444]. But the ALJ clearly

considered evidence about Plaintiff’s anxiety attacks. The ALJ wrote:

               At the disability hearing, the claimant testified she is unable to work,
               mainly due to constant excruciating lower back pain, severe daily
               panic attacks, and severe anxiety. . . . She explained she experiences
               panic attacks and anxiety even when nothing is wrong. The claimant
               reported her panic attacks are accompanied by breathing problems,
               shakes, and racing thoughts, and that they occasionally cause her to
               go back to sleep. She indicated her panic attacks last five minutes
               to sometimes all day.

(Tr. 19). The ALJ further noted Plaintiff’s “anxiety, daily panic attacks, and almost daily crying

spells” in his discussion of Dr. Campbell’s opinion (Tr. 20).

       Plaintiff also references certain notations in Plaintiff’s treatment records from Manchester

Family Medicine. While the ALJ did not specifically address the points Plaintiff focuses on, he

was not required to do so. Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004)

(ALJ’s failure to discuss certain records “does not indicate they were not considered. An ALJ

need not discuss every piece of evidence in the record for his decision to stand.”). It is clear the



                                                  12
ALJ reviewed these medical records and was aware of the significance of Plaintiff’s issues with

anxiety.

          Other evidence the ALJ discussed, which indicates he properly evaluated Dr. Campbell’s

opinion, includes Dr. Campbell’s own findings that Plaintiff provided good, coherent responses to

his questions; that Plaintiff exhibited “only slight depression” and “slight anxiety”; she

demonstrated “clear, logical thought processes, intact memory functions, an ability to follow

instructions, average intelligence, and a good capacity for abstract thinking as well as

understanding”; and she had only “mildly impaired short-term memory functions as well as

concentration.” (Tr. 20). The ALJ further noted Dr. Campbell’s observation that Plaintiff had

never received treatment from a mental health professional at that time (Tr. 20, 310).

          The ALJ also cited the May and September 2016 findings from the nonexamining DDS

psychological consultants, who found Plaintiff was only moderately limited in her ability to

respond appropriately to changes in the workplace setting, and not significantly limited in her

ability to take appropriate precautions, travel to unfamiliar places, set realistic goals, and make

plans independently of others (Tr. 21, 64-65, 112-13). The ALJ assigned these opinions great

weight.

          Earlier in the decision, the ALJ discussed how Plaintiff was able to care for her personal

needs, care for pets, cook simple foods, get her child dressed, do laundry & some limited cleaning,

drive, shop, and pay bills (Tr. 18). The ALJ also noted Plaintiff wrote in her function report that

she was always able to pay attention, follow verbal and written instructions, and get along with

authority figures (Tr. 18).




                                                 13
       The ability to “adapt or manage oneself” is one of the functional criteria the SSA uses to

evaluate mental disorders. It “refers to the abilities to regulate emotions, control behavior, and

maintain well-being in a work setting.” See 20 C.F.R. Part 404, Subpart P, Appendix 1, Listing

12.00(E)(4). Examples of specific adaptation abilities include: initiating and performing tasks,

working at an appropriate pace, being aware of hazards and taking appropriate precautions, and

changing work activities without being disruptive. A “marked limitation” means a person’s ability

to function independently, appropriately, effectively, and on a sustained basis in a given area is

seriously limited. Id. 12.00(F)(2)(d). The ALJ interpreted the evidence cited above as being

inconsistent with this level of limitation in adapting. Plaintiff has not demonstrated the ALJ’s

interpretation is unreasonable or not supported by the record. “Whether a medical opinion is ‘not

inconsistent’ with the other substantial evidence is a judgment that adjudicators must make in each

case.” SSR 96-2p, 1996 WL 374188, at *3.

       It is also worth noting the ALJ found Plaintiff had a moderate, limitation in adaptation, and

he assigned an extremely restrictive mental RFC that allows for only occasional, casual contact

with supervisors, co-workers, and the public; only non-confrontational, supportive supervision;

and only occasional, routine workplace changes. Plaintiff does not identify any further restrictions

she needs to accommodate her allegedly marked inability to adapt, nor does Dr. Campbell define

what he means by “marked.” See Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 551 (6th Cir.

2014) (“[D]isability is determined by the functional limitations imposed by a condition . . . .”

(citation omitted)). At least one federal court in Tennessee has held that an RFC providing for

“only gradual, infrequent workplace changes” was sufficient to account for a “marked limitation”

in a claimant’s ability to adapt, where the limitation had been assigned by a consultative examiner


                                                14
who did not define “marked,” as it applied to the claim in that case. Yearwood v. Colvin, No. 3:12-

cv-01091, 2013 WL 4597110, at *10-12 (M.D. Tenn. Aug. 29, 2013).

       Plaintiff argues the VE “testified that an individual who had the mental limitations assessed

by Dr. Campbell would be precluded from Plaintiff’s past work,” but the hearing testimony

Plaintiff cites does not reflect this. Rather, Plaintiff asked the VE to assume a hypothetical

individual who had “severe impairments in ability to adapt to change such that there should, on

average, be about two changes in their work setting per year.” (Tr. 49 (emphasis added)).

Plaintiff does not cite to any authority equating “marked” (Dr. Campbell’s usage or otherwise)

with “severe,” or with only two changes per year, and the Court could find none.

       D.      Physical CE - Dr. Leveck

       Dr. Leveck concluded Plaintiff “could stand, walk, and sit eight hours out of eight with

five-minute breaks every 30 minutes,” and she could “lift and carry 10 lbs occasionally with

limitation due to her low back pain.” (Tr. 317). As noted above, the ALJ assigned this opinion

“some weight,” noting “it is not completely consistent with Dr. Leveck’s exam results or with the

medical evidence as a whole.” (Tr. 20). The ALJ explained he found the opinion was “not

completely consistent with Dr. Leveck’s exam results or with the medical evidence as a whole.”

(Tr. 20). Ultimately, the ALJ assigned a physical RFC for a reduced range of light work, which

allows for lifting up to 20 pounds occasionally and 10 pounds frequently, standing or walking up

to six hours per day, and sitting up to six hours per day (with other postural limitations).

       Plaintiff contends that “[i]t goes without saying that Dr. Leveck was aware of his own

examination findings when he formulated his opinion, as it was offered contemporaneously with

his examination.” [Doc. 16 at Page ID # 442]. As a result, Plaintiff suggests, Dr. Leveck’s opinion


                                                 15
must be consistent with his exam findings, and the ALJ’s finding to the contrary shows the ALJ

inappropriately interpreted Dr. Leveck’s clinical findings, or “played doctor.”

       The Commissioner, however, cites evidence in Dr. Leveck’s opinion that is plainly

inconsistent with Dr. Leveck’s opinion, particularly as to her need for a five-minute break every

thirty minutes. For example, straight leg testing was negative on the left side and revealed only

mild pain on the right; Plaintiff had normal station, standard gait, tandem gait, and heal/toe walk;

Plaintiff “could move between the chair and table readily,” and she did not use an assistive device

[Doc. 20 at Page ID # 462]. These are not difficult concepts that require a medical expert to

interpret, and the ALJ cited all of this evidence in his decision (Tr. 20). It is not as if the ALJ

interpreted raw X-ray data; rather, he looked at the essentially mild exam findings and found them

inconsistent with the very restrictive break requirement Dr. Leveck included in his opinion.

       The Court further observes Dr. Leveck’s opinion is internally inconsistent, as he finds

Plaintiff “could stand, walk, and sit for eight hours” per day, but then opines she needs ten minutes’

worth of breaks every hour (Tr. 317).

       The Commissioner also cites other record evidence relied on by the ALJ, which is

inconsistent with aspects of Dr. Leveck’s opinion. In April 2014, Plaintiff was diagnosed with

grade two L5-S1 anterolisthesis by a physician’s assistant (“PA”) at Casper Orthopaedic

Associates. This is the same grade Dr. Leveck diagnosed Plaintiff with two years later (admittedly

based on the same X-rays). As the ALJ noted, Plaintiff’s Casper Orthopaedic records reflect

Plaintiff had only mild paraspinal tenderness, and full hip strength (Tr. 20, 330). Although the PA

recommended Plaintiff “would need a possible TLIF,” a type of surgery, Plaintiff informed the PA

she was trying to get back to work and just wanted pain medicine (Tr. 330).


                                                 16
       The nonexamining DDS medical consultants, who reviewed Plaintiff’s record including

Dr. Leveck’s opinion, found Plaintiff had the ability to lift up to 20 pounds occasionally, and 10

pounds frequently. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 729 (6th Cir. 2013) (citing

Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994)) (“The ALJ was not precluded from relying

on the opinion of a non-examining physician.”).

       Other than the brief Casper Orthopaedic records and Dr. Leveck’s report, the record

contains few treatments for Plaintiff’s back. The Court acknowledges references to Plaintiff’s lack

of insurance, but Plaintiff does not raise any issues concerning her lack of treatment due to lack of

insurance in her brief. More importantly, the record does not appear to reflect any attempts by

Plaintiff to obtain low- or no-cost treatment options. See Moore v. Comm’r of Soc. Sec., No. 14-

1123-T, 2015 WL 1931425, at *3 (W.D. Tenn. Apr. 28, 2015) (“Plaintiff argues that his lack of

treatment is because he did not have medical insurance. However, there is no evidence that he

ever sought treatment offered to indigents . . . .” (citing Goff v. Barnhart, 421 F.3d 785, 793 (8th

Cir. 2005); Riggins v. Apfel, 177 F.3d 689, 693 (8th Cir. 1999)).

       Plaintiff seems to take the position the ALJ erred because he discounted Dr. Leveck’s

opinion simply because it wasn’t “100% consistent” with the record [Doc. 16 at Page ID # 442].

Even assuming the ALJ was looking for perfect consistency (although there is no indication he

was), the regulations provide that “[g]enerally, the more consistent a medical opinion is with the

record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R. §§

404.1527(c)(4); 416.927(c)(4). Accordingly, while perfect consistency is never required, the

more consistent the better. The ALJ reasonably found that the amount of inconsistency in this case




                                                 17
justified assigning only some weight, but not no weight. Moreover, the ALJ clearly considered

that Dr. Leveck examined Plaintiff, another relevant factor in this case.

       Finally, it is worth reiterating the ALJ was not required to give good reasons for his

decision not to defer to Dr. Leveck. The decision reflects the ALJ evaluated Dr. Leveck’s opinion

using the relevant factors. Plaintiff has failed to show any harmful error in the ALJ’s consideration

of Dr. Leveck’s opinion, and Plaintiff’s motion will be denied in this regard.

       In sum, the Court concludes Plaintiff has not “persuasively shown that the ALJ erred in

conducting [the] difficult task” of weighing the record evidence. White v. Comm’r of Soc. Sec.,

572 F.3d 272, 284 (6th Cir. 2009) (further holding “we see little indication that the ALJ improperly

cherry picked evidence; the same process can be described more neutrally as weighing the

evidence”); accord DeLong v. Comm’r of Soc. Sec., 748 F.3d 723, 726 (6th Cir. 2014) (noting that

“cherry picking” allegations are seldom successful because crediting them would require courts to

re-weigh record evidence). The Sixth Circuit has consistently upheld the discretion vested in ALJs

to weigh record evidence in assessing disability status, and this Court must do the same.

V.     CONCLUSION

       For the foregoing reasons, it is ORDERED that:

               (1) Plaintiff’s motion for summary judgment [Doc 15] is DENIED.

               (2) the Commissioner’s motion for summary judgment [Doc. 19] is GRANTED;
                   and

               (3) the Commissioner’s decision denying benefits is AFFIRMED.

       SO ORDERED.

       ENTER:                                 s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE
                                                18
